Biggs, J.
(concurring). — I am of the opinion that the circuit court did right in granting a new trial. The instruction given for. plaintiff was faulty. But there is an important question in the case which is entirely overlooked in the opinion. It is presented in the briefs and will be important on a retrial. The deceased member belonged to class ‘‘A.” At the time he became a member the following by-law of the association was in existence: “For a member in class A and B who shall commit suicide, the designated heirs shall be entitled only to one half of the amount stated in the certificate.’.’ Subsequently the Grand Lodge of the association undertook to amend this by-law so as to read as follows: “For a member in class A, B, or 0, who shall take his otvn life or commit suicide, sane or insane, the designated heirs mentioned in his certificate shall be entitled to only one half of the death money stated in the certificate.” The amendment is indicated by the italicized words. Against the objection of the plaintiff the defendant was permitted to intro*42duce evidence as to this change in the by-law, and the court also instructed the jury in accordance with the by-law as amended. The binding force of this amendment as to existing contracts of insurance is sought to be justified under the following provisions of the constitution of the order, to wit:
“Changes or additions to this constitution can be made only in a regular meeting of the National Grand Lodge if three representatives desire it, and two thirds of all the representatives present vote for it, and .such change or additions shall at; once go into effect.” Did this section of the constitution authorize the National Grand Lodge of the order to amend its bylaws so as to materially effect existing contracts of insurance? In the case of Hysinger v. Sup. Lodge, 42 Mo. App. 635, and Grand Lodge v. Sater, 44 Mo. App. 452, which were cases not materially different as to their facts from this, we decided that a benefit certificate was lite any other contract of insurance, and that it was beyond the power of the association to pass any -law impairing such an obligation except by the assent of the member. It can not be said in the case here that the provision of the constitution quoted is broad enough to warrant the conclusion that the deceased, by agreeing to abide by and observe the laws of the order, thereby agreed to consent to changes which materially affected his contract of insurance. The case of State ex rel. Schrempp v. Grand Lodge, decided by us at the last term, and that of Ellerbe v. Faust, 119 Mo. 653, are relied on by defendant as declaring a different doctrine. In the Schrempp case, the member became the keeper of a saloon after the by-law of the association was adopted prohibiting members from following such a business. In the Fllerbe case there was a clause in the constitution of the order giving the board of directors power to amend by-laws relating to *43the forfeiture of membership, etc. This suffices to show the distinction between those cases and the one here. I therefore concur in affirming the action of the court in sustaining the motion for a new trial, but I disapprove of the defense attempted,, to be interposed.